 



Exhibit 10.7a
SELECTIVE INSURANCE GROUP, INC.
2005 OMNIBUS STOCK PLAN
DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
This DIRECTOR RESTRICTED STOCK UNIT AGREEMENT (the “Restricted Stock Unit
Agreement”) is made and entered into as of [DATE] (the “Date of Grant”), by and
between Selective Insurance Group, Inc., a New Jersey corporation (the
“Company”) and [DIRECTOR] (the “Recipient”).
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Selective Insurance Group, Inc. 2005 Omnibus Stock Plan (the “Plan”); and
WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the
Board has approved the grant of Restricted Stock Units pursuant to the Plan, as
hereinafter defined, to the Recipient as set forth below;
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
1. Definitions. Capitalized terms which are not defined herein shall have the
meanings set forth in the Plan.
2. Grant of Restricted Stock Units. The Company hereby grants to the Recipient
an award of [NUMBER] Restricted Stock Units, subject to all of the terms and
conditions of this Restricted Stock Unit Agreement and the Plan.
3. Entitlement to Settlement. The Recipient shall become entitled to settlement
of his or her Restricted Stock Units as set forth in this Section 3. The
Recipient shall become entitled to settlement of the Restricted Stock Units upon
the earliest of the following dates: (a) the applicable anniversary date set
forth below, provided that the Recipient continuously serves as a member of the
Board of the Company from the Date of Grant through to the applicable
anniversary date ,

          Date   Percentage Vested  
[ ]
    [ ]1  

(b) if the Recipient ceases to be a member of the Board for any reason other
than Cause, the Recipient’s “separation from service,” within the meaning of
Section 409A of the Code and Treas. Reg. Section 1.409A-1(h)(1), from the
Company, and (c) the occurrence of a Change of Control which also qualifies as a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, as described in
Section 409A of the Code and Treas. Reg. Section 1.409A-3(i)(5) (any such date
on which the Recipient becomes entitled to settlement of a Restricted Stock Unit
pursuant to this Section 3, the “Settlement Date”). Notwithstanding the
foregoing, if the Recipient ceases to be a member of the Board by reason of
Cause prior to an applicable Settlement Date, the Recipient shall not be
entitled to settlement of any Restricted Stock Units and all such Restricted
Stock Units shall immediately be forfeited.
 

1   [Actual dates and vesting percentages to be determined by the Committee at
the time of grant.]

 

 



--------------------------------------------------------------------------------



 



4. Dividend Equivalents. Following the Settlement Date of a Restricted Stock
Unit, the Recipient shall also be entitled to receive the Fair Market Value of
that number of shares of Company Stock that would have been payable had the
aggregate dividends paid with respect to a share of Company Stock during the
period commencing on the Date of Grant of the Restricted Stock Unit and
terminating on the Settlement Date been immediately reinvested in Company Stock
on the dividend payment date. All such dividend equivalents shall be subject to
the same forfeiture requirements as apply to the Restricted Stock Units, and
shall be paid to the Recipient in shares of Company Stock (with any fractional
shares paid in cash) in accordance with, and at the same time as, settlement of
the vested Restricted Stock Units to which they are related.
5. Restrictions on Transfer. The Restricted Stock Units may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except (i) by will or the laws of descent and distribution or (ii) as may
be permitted by the Committee pursuant to Section 22(c) of the Plan.
6.  Settlement of Restricted Stock Units. Subject to the provisions of
Section 15 of the Plan, the Company shall deliver to the Recipient (or, if
applicable, the Recipient’s Designated Beneficiary or legal representative) that
number of shares of Company Stock as is equal to the number of Restricted Stock
Units covered by this Restricted Stock Unit Agreement for which the Recipient is
entitled to settlement as soon as administratively practicable after the
applicable Settlement Date, but in no event later than the end of the calendar
year in which the Settlement Date occurs.
7. No Rights as a Shareholder. Until shares of Company Stock are issued, if at
all, in satisfaction of the Company’s obligations under this Restricted Stock
Unit Agreement, the Recipient shall have no rights as a shareholder.
8. Notices. Any notice required or permitted under this Restricted Stock
Agreement shall be deemed given when delivered personally, or when deposited in
a United States Post Office, postage prepaid, addressed, as appropriate, to the
Recipient either at the Recipient’s address as last known by the Company or such
other address as the Recipient may designate in writing to the Company.
9. Securities Laws Requirements. The Company shall not be obligated to transfer
any shares of Company Common Stock issued in settlement of this Restricted Stock
Unit grant from the Recipient to another party, if such transfer, in the opinion
of counsel for the Company, would violate the Securities Act of 1933, as amended
from time to time (or any other federal or state statutes having similar
requirements as may be in effect at that time). Further, the Company may require
as a condition of transfer of any shares to the Recipient that the Recipient
furnish a written representation that he or she is holding the shares for
investment and not with a view to resale or distribution to the public.
10. Protections Against Violations of Constituent Documents. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the shares of Company Stock deliverable
following the vesting of the Restricted Stock Units by any holder thereof in
violation of the provisions of the Certificate of Incorporation or the By-Laws
of the Company, shall be valid, and the Company will not transfer any of said
shares of Company Stock on its books nor will the holder of any of said Company
Stock be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with said provisions to the satisfaction of
the Company. The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.
11. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Stock Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
12. Governing Law. This Restricted Stock Unit Agreement shall be governed by and
construed according to the laws of the State of New Jersey without regard to its
principles of conflict of laws.

 

2



--------------------------------------------------------------------------------



 



13. Amendments. Except as otherwise provided in Section 15, this Restricted
Stock Unit Agreement may be amended or modified at any time only by an
instrument in writing signed by each of the parties hereto.
14. Survival of Terms. This Restricted Stock Unit Agreement shall apply to and
bind the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.
15. Agreement Not a Contract for Services. Neither the grant of Restricted Stock
Unit, the execution of this Restricted Stock Unit Agreement nor any other action
taken pursuant to this Restricted Stock Unit Agreement shall constitute or be
evidence of any agreement or understanding, express or implied, that the
Recipient has a right to continue to provide services as an officer, director,
employee or consultant of the Company for any period of time or at any specific
rate of compensation.
16. Severability. If a provision of this Restricted Stock Unit Agreement is held
invalid by a court of competent jurisdiction, the remaining provisions will
nonetheless be enforceable according to their terms. Further, if any provision
is held to be over broad as written, that provision shall be amended to narrow
its application to the extent necessary to make the provision enforceable
according to applicable law and enforced as amended.
17. Incorporation of Plan; Acknowledgment. The Restricted Stock Unit Award is
granted pursuant to the Plan, and the Restricted Stock Units and this Restricted
Stock Unit Agreement are in all respects governed by the Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Restricted Stock Unit Agreement by reference or are
expressly cited. By signing this Restricted Stock Agreement, the Recipient
acknowledges having received and read a copy of the Plan.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year first above written.

              SELECTIVE INSURANCE GROUP, INC.
 
       
 
  By:    
 
  Title:    
 
       
 
                  [DIRECTOR]

 

3